DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21, 23-25, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, line 16 recites, “…wherein at this position…” Lines 12-15 recite, “depending on an angular position of rotation” and “a position at which the first positioning element is aligned with the positioning contour”. As the claim clearly indicates various angular positions it is unclear which position is indicated by the recitation of “at this position”. For examination purposes the claim is assumed to recite, “…wherein at the position where the first positioning element is aligned with the positioning contour neither…”
The additional claims are rejected as depending from claim 19.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20, 23, 25 and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braunheim US 2009/0230048.

	Claims 19-20, Braunheim teaches a filter device comprising: a filter housing cup (7) comprising: a positioning contour (19) on a side of the filter housing cup, and a guide ramp (33) comprising at least one ring segment extending continuously over less than 270 degrees, the guide ramp having an extent (35) that leads to the positioning contour, and an insert (3) comprising: a guide device (22) configured to engage the guide ramp and disposed on a lower end plate (17), a first positioning element (22) axially projecting from the lower end plate, and configured to engage the positioning contour, and a second positioning element including at least two webs (26, 40), each web extends from the insert and from a distinct position, wherein the first positioning element and the 
	Claims 23, 25 and 27-28, Braunheim further teaches the at least one ring segment comprising a single ring segment and extends continuously over less than 180 degrees (fig. 1-6); the guide ramp has a high point and a low point arranged in a region of the positioning contour (fig. 1-6); the insert is a ring filter element and in a region of the filter housing cup not occupied by the guide ramp an additional component is arranged, the additional component comprises a line (occupied by 24) (fig. 1); and the first positioning element is a pin (22) and the positioning contour is a channel (19) (fig. 1-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braunheim US 2009/0230048 in view of Ardes US 2014/0183116.

Braunheim further teaches the filter device comprises a filter housing cover (8) but does not teach the housing cover comprises a counter detent contour and the insert comprising a detent contour provided on an upper region of the insert.
	Ardes teaches a filter device (1) comprising a filter housing cup (10) comprising: a positioning contour (15) on a side of the filter housing cup and an insert (3) comprising: a guide device (35) configured to engage in the positioning contour, and further comprising a filter housing cover (11) having a counter detent contour (16) arranged thereon, and the insert further comprises a detent contour (36) provided on an upper region of the insert, the detent contour projecting radially outward from a circumferential face of the insert, the bump portion of (36) projects radially from the axially extending portion of (36), and is configured to be latched with the counter detent contour (fig. 1-3). It would have been obvious to one of ordinary skill in the art to use the counter detent contour and detent contour as a way to lock the cover and the insert together in a releasable manner while also allowing relative rotation of the insert within the cover to ensure the cover may be screwed onto the housing cup when the insert engages with the positioning contour (paragraph 45).

Response to Arguments
Applicant's arguments filed 3/11/21 have been fully considered but they are not persuasive.
Regarding claim 19, applicant argues that the claim recites either the first positioning element or the second positioning element is in contact with the guide ramp until a position at which the first positioning element is aligned with the positioning .

Allowable Subject Matter
Claims 11-18, 31 and 33-35 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 11 and 31 have been amended to further recite the at least two webs are circumferentially spaced apart from one another. The closest prior art to Braunheim Teaches the filter device and insert, as detailed in the previous office action, but does not teach the additional feature of the at least two webs are circumferentially spaced apart from one another nor would it have been obvious to provide such a configuration in Braunheim in combination with the other structural elements as recited in the claims.
Claims 12-18, and 33-35 are allowable as depending from either claim 11 or 31.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778